          Case 2:20-cv-00219-cr Document 6 Filed 02/08/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF VERMONT

SAIM SARWAR,                         :
                                     :
          Plaintiff,                 :
v.                                   :
                                     : Case No.: 2:20-cv-00219-cr
ANDAL LLC,                           :
                                     :
          Defendant.                 :
____________________________________ :

        PLAINTIFF’S MOTION FOR ENTRY OF JUDGMENT
    AFTER DEFAULT WITH MEMORANDUM OF LAW IN SUPPORT

      Plaintiff Saim Sarwar (“Plaintiff”), pursuant to the provisions of Rule 55(b)(2)

of the Federal Rules of Civil Procedure, moves this Court to enter Judgment after

Default against Defendant.

        PROCEDURAL HISTORY AND FACTUAL BACKGROUND

      This is an action for injunctive relief and attorneys’ fees and costs pursuant to

42 U.S.C. §12181, et seq. (“Americans with Disabilities Act” or “ADA”). The

individual Plaintiff, Saim Sarwar, qualifies as a disabled person within the meaning

of the ADA. Plaintiff is unable to engage in the major life activity of walking more

than a few steps without assistive devices. Instead, Plaintiff is bound to ambulate in

a wheelchair or with a cane or other support and has limited use of his hands. He is

unable to tightly grasp, pinch and twist of the wrist. The subject property is a hotel.

                                          2
          Case 2:20-cv-00219-cr Document 6 Filed 02/08/21 Page 2 of 7




      Defendant was served with the summons and complaint on 1/14/2021. The

Defendant failed to file an answer. Therefore, Plaintiff filed a Request for a Clerk’s

Default. A Clerk’s Default was entered against Defendant on 2/8/2021.

                           MEMORANDUM OF LAW

I.    PLAINTIFF IS ENTITLED TO FINAL DEFAULT JUDGMENT

      This Court has original jurisdiction over the action pursuant to 28 U.S.C.

§1331 and 1343 for Plaintiff’s claims arising under 28 U.S.C. §12181, et seq., based

on Defendants’ violations of Title III of the Americans with Disabilities Act (see

also, 28 U.S.C. §2201 and §2202).

      Pursuant to the provisions of Rule 55 of the Federal Rules of Civil Procedure,

when a party against whom affirmative relief is sought has failed to plead or

otherwise defend as provided by the Rules of Civil Procedure, such as the

Defendants in this cause, a default shall be entered against that party. In this

instance, Defendants were properly served with the Complaint filed herein and failed

to respond in any manner. Therefore, a final default judgment should be entered by

the Court against Defendants based upon evidence provided by a supporting

affidavit and/or a hearing if necessary.

      Defendant, as the owner and operator of a place of lodging known as

Weathervane Motel located at 2212 Main St, Manchester, VT 05254, (“the Property”

                                           2
          Case 2:20-cv-00219-cr Document 6 Filed 02/08/21 Page 3 of 7




or “the Hotel”), is required to comply with the ADA, as well as the standards

applicable to places of public accommodation, as set forth in the Code of Federal

Regulations, incorporated by reference into the ADA. These regulations impose

requirements pertaining to places of public accommodation, including places of

lodging, to ensure that they are accessible to disabled individuals.               More

specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following requirements:

                      Reservations made by places of lodging.

      A public accommodation that owns, leases or leases to or operates a place of

lodging shall, with respect to reservations made by any means, including by

telephone, in-person, or through a third party –

             (i)     Modify its policies, practices, or procedures to ensure that
                     individuals with disabilities can make reservations for accessible
                     guest rooms during the same hours and in the same manner as
                     individuals who do not need accessible rooms;
             (ii)    Identify and describe accessible features in the hotels and guest
                     rooms offered through its reservations service in enough detail to
                     reasonably permit individuals with disabilities to assess
                     independently whether a given hotel or guest room meets his or
                     his accessibility needs;
             (iii)   Ensure that accessible guest rooms are held for use by individuals
                     with disabilities until all other guest rooms of that type have been
                     rented and the accessible room requested is the only remaining
                     room of that type;
             (iv)    Reserve, upon request, accessible guest rooms or specific types
                     of guest rooms and ensure that the guest rooms requested are
                     blocked and removed from all reservations systems; and
             (v)     Guarantee that the specific accessible guest room reserved

                                            2
           Case 2:20-cv-00219-cr Document 6 Filed 02/08/21 Page 4 of 7




                    through its reservations service is held for the reserving
                    customer, regardless of whether a specific room is held in
                    response to reservations made by others.

The Defendant, either by itself or through a third party, implemented, operates,

controls   and/or   maintains    the    following    websites    for     the   Property:

www.expedia.com,        www.hotels.com,       www.orbitz.com,          www.us.trip.com,

www.cheaptickets.com and www.travelocity.com. Prior to the commencement of

this lawsuit, the Plaintiff visited the websites for the purpose of reviewing and

assessing the accessible features at the Property and ascertain whether it meets the

requirements of 28.C.V.R. Section 36.302(e) and his accessibility needs. Plaintiff

was unable to do so because Defendant has failed to comply with said requirements,

and as a result the Plaintiff was deprived of the same goods, services, features,

facilities, benefits, advantages, and accommodations of the property and website

available to the general public. Plaintiff intends to revisit the Defendant’s website

in the near future to reserve a guest room and otherwise avail herself of the goods,

services, features, facilities, benefits advantages, and accommodations of the

Property, but he is continuously aware that the subject website remains non-

compliant and it would be a futile gesture to revisit the website as long as those

violations exist, unless he is willing to suffer additional discrimination. Venue is

proper in this jurisdiction because this is where the injury occurred.

                                          2
          Case 2:20-cv-00219-cr Document 6 Filed 02/08/21 Page 5 of 7




      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated federal

regulations to implement the requirements of the ADA.               28 CFR Part 36.

Defendant is in violation of 42 U.S.C. 12181 et seq., and 28 CFR 36.302 et seq., and

is discriminating against Plaintiff. The discrimination is based on the Defendant’s

denying Plaintiff full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations as prohibited by 42 U.S.C. §12182

et seq., and by depriving him of the information required to make meaningful choices

for travel. By maintaining the website with violations, Defendant deprives Plaintiff

the equality of opportunity offered to the general public.

      Pursuant to 42 U.S.C. 12188(a)(2), this Court is provided authority to grant

Plaintiff’s injunctive relief, including an Order to alter the website to make it readily

accessible to and useable by individuals with disabilities to the extent required by

the ADA. Courts have granted motions for default judgment based on website

discrimination involving hotel online reservations systems. See, e.g., Kennedy v.

Yaish & Tish Ltd., LLC, 19-cv-61992-RAR, DE 14 (S.D. Fla. 9/27/19); Kennedy

v. Londamerican Real Estate Ltd., 19-cv-61228-SMITH/VALLE, DE 18 (S.D. Fla.

8/21/2019); Kennedy v. Guruhari Hospitality, LLC, 0:19-cv-61139-WPD, DE 18

(S.D. Fla. 7/11/2019); Kennedy v. Moreno, 19-60550-CIV-ALTMAN, DE 20, (S.D.

                                            2
           Case 2:20-cv-00219-cr Document 6 Filed 02/08/21 Page 6 of 7




Fla. 6/26/2019); Kennedy v. Pacifica Tampa Ltd Partnership, 5:17-cv-442-JSM-

PRL, DE 7 (M.D. Fla. 1/25/18). Kennedy v. Fernandez, 19-60876, DE 18 (S.D. Fla.

6/11/2019); Kennedy v. Astoria Hotel Suites, LLC, 19-cv-60160, DE 17 (S.D. Fla.

3/22/19); Kennedy v. Dockside View, LLC, 2:18-cv-14444-KAM (S.D. Fla.

1/19/19); Kennedy v. Cape Siesta Motel, LLC, 18-81811, 0:18-cv-61811-MGC, DE

20 (S.D. Fla. 1/18/2019); Kennedy v. Shivnit, Inc., 0:18-cv-63094-UU, DE 12 (S.D.

Fla. 1/30/19); Kennedy v. Terrace Park Suites, LLC, 0:19-cv-60012-DPG (S.D. Fla.

3/21/19); Kennedy v. Shree Ram Jalaram, Inc., 19-60708, DE 13 (S.D. Fla.

4/18/2019); and Kennedy v. Rushi Hospitality LLC, 18-cv-62259-WPD, DE 26

(S.D. Fla. 2/6/19). These include the entry of judgment mandating that the

Defendants bring their websites into full compliance with the ADA. Further, the

Courts stated that Plaintiff is entitled to their attorney fees, costs, litigation expenses

and expert fees incurred.

                                CONCLUSION

       WHEREFORE, Plaintiff respectfully moves this Court to enter Judgment

after Default against the Defendant, enjoining it from discriminating against

individuals with disabilities and remediating its websites to bring it into compliance

with the Regulation.




                                             2
          Case 2:20-cv-00219-cr Document 6 Filed 02/08/21 Page 7 of 7




                                              Respectfully submitted,

                                              Attorneys for Plaintiff:

                                              _/s/ Tristan W. Gillespie__
                                              Tristan W. Gillespie, Esq.
                                              Thomas B. Bacon, P.A.
                                              5150 Cottage Farm Rd.
                                              Johns Creek, GA 30022
                                              ph. (404) 276-7277
                                              Gillespie.tristan@gmail.com




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was mailed to the

Defendants at the address listed below on February 8, 2021:

            ANDAL LLC
            2212 Main St
            Manchester, VT 05254

      /s/ Tristan W. Gillespie




                                          2
